   Case: 1:17-cv-06260 Document #: 899 Filed: 10/14/20 Page 1 of 2 PageID #:7697




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  STATE OF ILLINOIS,

            Plaintiff,
                                                           Case No. 17-cv-6260
  v.
                                                           Judge Robert M. Dow Jr.
  CITY OF CHICAGO,

            Defendant.

                   THE PARTIES’ STIPULATION REGARDING CERTAIN
                           CONSENT DECREE DEADLINES

       The State of Illinois and the City of Chicago (collectively, “Parties”), hereby agree to the

following stipulated terms regarding the modification of certain deadlines under the Consent

Decree:

       1.        By the agreement of the Parties, and as approved by the Court (Dkt. 832) on

                 March 27, 2020, all future obligations and deadlines under the Consent Decree

                 including those for the City of Chicago, the State of Illinois, and the Independent

                 Monitor were extended for the period of the Illinois Governor’s Stay at Home

                 Orders.

       2.        It is agreed by the Parties that, as a consequence of the Agreement and the Court’s

                 March 27, 2020 Order, deadlines occurring on or after March 27, 2020 provided

                 for in the Consent Decree, including those for the Parties and the Independent

                 Monitor are hereby extended by 64 days.

       3.        Additionally, the Parties stipulate that the date for the completion of 2020 CPD

                 Annual Litigation Report required by Paragraphs 548-549 of the Consent Decree

                 was extended to September 15, 2020.
   Case: 1:17-cv-06260 Document #: 899 Filed: 10/14/20 Page 2 of 2 PageID #:7698




 Dated: October 14, 2020                      Respectfully submitted,

        The State of Illinois                 The City of Chicago

 By: /s/Christopher Wells                By: /s/Allan T. Slagel

        Christopher Wells                     Allan T. Slagel
        cwells@atg.state.il.us                aslagel@taftlaw.com
        Alicia Weber                          Elizabeth E. Babbitt
        aweber@atg.state.il.us                ebabbitt@taftlaw.com
        Assistant Attorneys General           Rachel L. Schaller
        100 West Randolph Street              rschaller@taftlaw.com
        12th Floor                            Paul J. Coogan
        Chicago, Illinois 60601               pcoogan@taftlaw.com
        (312) 814-3000                        Taft Stettinius & Hollister LLP
                                              111 East Wacker Drive
                                              Suite 2800
                                              Chicago, Illinois 60601
                                              (312) 527-4000

                                              Tyeesha Dixon
                                              tyeesha.dixon@cityofchicago.org
                                              Chicago Department of Law
                                              121 North LaSalle Street
                                              Room 600
                                              Chicago, Illinois 60614
                                              (312) 744-1806

27870234v4




                                        2
